Citation Nr: 0604770	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for stress fracture, right mid shaft tibia.

2.  Entitlement to an increased rating in excess of 10 
percent for stress fracture, left mid shaft tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1991 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied increased ratings for 
stress fractures of the right and left mid shaft tibia, each 
evaluated as 10 percent disabling.  A Notice of Disagreement 
was received in August 2002.  A Statement of the Case was 
issued in December 2002, and a timely appeal was received in 
February 2003.  A Supplemental Statement of the Case was 
issued in January 2004.

The Board remanded the veteran's claims to the Appeals 
Management Center (AMC) in November 2004 for additional 
development.  A Supplemental Statement of the Case was issued 
in November 2005, and the case has been returned to the 
Board.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In November 2004, the Board remanded the veteran's appeal for 
the purpose of providing further development of the veteran's 
claims.  In the remand, the AMC was instructed to request the 
veteran's medical records for treatment of his service-
connected stress fractures from the VA Medical Center (VAMC) 
in Nashville, Tennessee from August 2002 to the present.  
Although the AMC made such a request, the VAMC's response was 
insufficient to comply with the request.  Instead of sending 
records of treatment the veteran has received since August 
2002, the VAMC sent records for treatment prior to August 
2002 (i.e., from March 1997 through July 2002).  Furthermore, 
the VAMC was requested to respond in the negative if the 
requested records did not exist, which it has failed to do.  

As the AMC did not follow up with the VAMC to ensure that all 
VA treatment records related to the veteran's service-
connected stress fractures have been obtained or that no 
records exist since August 2002, it is necessary to remand 
the veteran's claims for the AMC to do so.

The Board is obligated by law to ensure that the AMC complies 
with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the 
AMC is neither optional nor discretionary. Where the remand 
orders of the Board or the courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The veteran's medical records should be 
obtained from the VA Medical Center in 
Nashville, Tennessee for treatment for 
complaints related to stress fractures of the 
left and right tibias from August 2002 to the 
present.  All efforts to obtain VA records 
should be fully documented.  The VA facility 
should provide a negative response if records 
are not available.  

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

